Citation Nr: 1125445	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  04-42 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for service connected residuals of total left knee replacement, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), based upon in-service personal assault. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 and December 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.  That denied service connection for PTSD and an increased rating for residuals of a left knee replacement.

The Veteran also appealed a July 2003 rating decision of the RO in Togus, Maine, that denied service connection for a right knee disability.  

In February 2008, the Board remanded all of the claims to the Appeals Management Center (AMC) for additional development.  In May 2010The AMC granted service connection for a right knee disability.  Since that rating action resulted in a full grant of the benefit sought, this issue is not on appeal.  

The Veteran submitted numerous items of evidence following the most recent supplemental statement of the case for review by the Board in the first instance.  This evidence was accompanied by a March 2011 waiver of review by the agency of original jurisdiction.  The Board may consider these items in the first instance.  38 C.F.R. § 20.1304(c).

During the pendency of the appeal, the Court held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In the present case, there is evidence of unemployability.  Higher ratings are available for the left knee disability, and the Veteran is presumed to be seeking the highest rating possible.  There is also evidence of unemployability.  The Veteran is in receipt of Social Security disability benefits and has reportedly not worked since 1995.  Thus, TDIU is properly before the Board as part of the appeal for a higher rating for a service connected left knee disability.

In August 2007, the issue of apportionment for the Veteran's two dependent children during his period of incarceration was raised.  In a November 2010 statement, the Veteran raised the issues of "incarceration adjustment," "dependents adjustment," "apportionment," and "waiver of indebtedness."  These matters are referred to the agency of original jurisdiction (AOJ) for clarification and adjudication.

The issues of entitlement to TDIU and an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current psychiatric disability as the result of a disease or injury in service, including a personal assault during service. 



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 1112(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims based upon in-service personal assault, VA must advise the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(4).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in October 2009, the AMC notified the Veteran of the evidence needed to substantiate his claim for service connection for a psychiatric disorder based upon personal assault.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in May 2010.  This course of corrective action fulfills VA's notice requirements and complies with the notification requirements of the February 2008 Board remand.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).


VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  75 Fed. Reg. 39,852 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5)) (formerly 38 C.F.R. § 3.304(f)(4)).  The Veteran was provided the notice required by that regulation in an October 2009 letter.  The timing deficiency with regard to the October 2009 notice was cured by readjudication of the claim after the notice was provided.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, Social Security Administration (SSA) records, and VA treatment records.  The inclusion of SSA records also reflects compliance with the February 2008 Board remand instructions.  Stegall.  

The Veteran was not afforded a VA examination in conjunction with his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A medical opinion can serve to provide credible supporting evidence of a personal assault.  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. Apr. 2011).  In this case, as discussed below, the Board has found the reports of an in-service personal assault to be incredible, because of the Veteran's inconsistent statements and contradictory contemporaneous evidence.  An examination could not serve to transform the Veteran's credibility, and an examiner could not find credible supporting evidence for an incredible stressor.  

Although the Veteran has been given diagnoses in addition to PTSD, there is no evidence that those diagnoses may be related to service.  The only in-service event reported by the Veteran consists of the incredible report of an in-service assault, and there is no other evidence that a current psychiatric disability was present in service or for years thereafter, or that a current disability is otherwise related to service.  There is no A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 79; Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

When the evidence does not establish that a Veteran is a combat Veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran did not contend that he engaged in combat or that he had a combat related stressor.  He contends that he is the victim of personal assault.  

For PTSD claims based upon in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  75 Fed. Reg. 39,852 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5)) (formerly 38 C.F.R. § 3.304(f)(4)).  

In addition a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in a claim for service connection for PTSD, the Board typically adjudicates all diagnosed psychiatric disorders even if they are not specifically claimed by the Veteran.

Evidence

The Veteran contends that he was sexually assaulted during an in-service fight.  Service treatment records do not show complaints or treatment for any psychiatric disorder; nor do they refer to sexual assault.  Although service treatment records, dated in May 1985, reflected that the Veteran was seen with a rectal fissure; there was no reference to trauma either in the Veteran's reports or clinical findings.    

The Veteran has provided numerous post service statements in which he asserted that he was sexually assaulted during a fight.  Personnel records, dated in March 1985, confirmed that he was disciplined for instigating a fight.  The incident report determined that the Veteran started the fight while he was off base at a bowling alley.  

The description of the incident in service records was described as follows.  While off duty, the Veteran went to a bowling alley.  He ran into another airman who was curious about a rumored incident at work involving the Veteran.  

During conversation with this airman, the Veteran became upset after mistaking the source of a statement being related to him.  He thought the airman had made the statement, rather than quoting someone else.  He asked the airman to go outside and started a fist fight.  Following the fight, the airman reported the Veteran to the military police.  The Veteran asserted that the airman made racial slurs prompting him to fight, but further investigation could not confirm his reports.  

A female witness, who was also in the Air Force, provided a statement shortly after the fight.  She stated that she witnessed the fight and the preceding events leading to the fight.  She reported that the Veteran instigated the fight, and she tried to stop it.  

She related that she had been the Veteran's companion that night, and that the Veteran had asked her to lie about the incident.

The Veteran received an Article 15 punishment for his involvement in the March 1985 fight.  In a June 1985 statement, the Veteran continued to assert that he did not instigate the March 1985 fight.  That same month, he was discharged after minor disciplinary infractions, including the March 1985 fight and other various infractions occurring both before and after the fight.  He was given a general discharge under honorable conditions.

The evidence does not show psychiatric treatment until several years following service.  VA treatment records, dated in October 1990, show that the Veteran was referred for drug abuse treatment.  

VA treatment records beginning in 1998 and continuing to the present reflect psychiatric treatment with several diagnoses including schizophrenia, PTSD, and depressive symptoms.  Most of the complaints centered on current stressors, such as domestic relationships, unemployment or housing instability.  However, the Veteran occasionally identified an in-service personal assault as a stressor.  The first instance was noted in July 1999 VA treatment records.  The Veteran reported intrusive memories relating to the March 1985 fight.  He asserted that the assailant tried to sodomize him with a bat.  His account indicated that multiple service members were involved in the fight.  However, in August 2000 VA treatment notes he denied a history of assault.  His reported history changed again in December 2000 VA treatment records, where he affirmed having a history of assault before, during, and after service.  

In August 2001, the SSA awarded the Veteran disability benefits, effective February 1999, based upon a depressive disorder and degenerative joint disease of the left knee.  In March 2004 VA treatment notes, he referred to being sexually assaulted during a fight in service.  

The Veteran filed a PTSD claim in July 2004.  He reported that on July 21, 1984 he was present at a bowling alley and ran into a member of his squadron.  He recalled that the squadron member began yelling racial slurs and forced him outside.  The squadron member attacked him and was able to sodomize him with a stick.  Nonetheless, he was charged with dereliction of duty.  He recalled until that incident he was in good military standing.  

VA treatment records, dated in September 2005, reflected that psychological testing indicated the presence of a moderate level of depression and PTSD based upon personal assault.    

In a February 2006 statement, the Veteran provided a similar recollection of the incident except that he recalled being attacked by a squadron member and two unidentified assailants and that it occurred in October 1984.  The attack was prompted by an earlier incident at work.    

In November 2009, the Veteran provided another stressor statement.  He reported being attacked by three men sometime in the spring of 1985.  The attack was prompted by J.M., a fellow airman, blaming him for changes in their work schedule.  The attack was not reported until many years later.  However, in a different statement submitted during the same month, the Veteran recalled that the incident was reported to the police.  The Veteran's wife also submitted a lay statement at this time reiterating that the Veteran continues to experienced psychiatric symptoms.  

The Veteran's ex-girlfriend also submitted a statement in December 2009.  She had lived with the Veteran from approximately 1990 through 1994.  She witnessed the Veteran having sleep disturbances and recalled that he reported being gang raped during active service.  

VA treatment records from February 2010 confirmed that the Veteran continued to receive psychiatric treatment.    

Analysis

The most recent medical records indicate a diagnosis of PTSD due to military sexual trauma.  See January 2010 VA treatment records.  The pertinent issue is whether there is credible evidence that a personal assault occurred.  38 C.F.R. § 3.304(f)(4); Wood. 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Service records do not corroborate the Veteran's reports of a sexual assault, but contain a detailed account of the Veteran's involvement in the March 1, 1985 fight.  They show that the Veteran instigated the fight and that it involved only one other airman.  

At that time, the Veteran did not make any assertions regarding a sexual assault by the other party or additional person being involved in the fight.  Instead, the Veteran asserted that the other party used racial slurs to prompt the altercation.  Service records show that the fight was witnessed, and that the witnessing party did not report a sexual assault.  

None of the parties (including the Veteran) reported at the time that the fight involved more than the Veteran and another airman.  The in-service investigation did not corroborate the Veteran's assertions that the other party instigated the fight.  They contain statements from all witnesses to the fight.  The Board finds the service records to be thorough, consistent, and plausible in their findings.  Thus, the Board considers the service records to be highly probative.  Owens.

The Veteran has provided his own varying accounts of the incident where he reported being sexually assaulted during an in-service fight.  Although details vary, all of his reports relate to a single fight outside a bowling alley that was started over a prior work incident.  In the Veteran's reports, there were variations regarding the date of the incident, number of people involved, and whether it was reported to authorities.  Compare Veteran's statements in July 2004, February 2006, and two statements dated in November 2009.  In support of his claim, the Veteran also submitted statements from his current wife and ex-girlfriend.  The Board notes that the ex-girlfriend reports that the Veteran informed her in the early 1990s that he was ganged raped during service.  

Given the Veteran's inconsistent reports and the reports of the parties and witnesses to the fight; the Board finds the Veteran's report of an in-service sexual assault (or assaults) to be incredible.  Jandreau, Buchanan.

Similarly, the Board finds the Veteran's ex-girlfriend and wife's statements to have less probative value because they were not witnesses to the fight and were only relating a history provided by the Veteran that has been deemed incredible by the Board.  

To the extent that healthcare providers suggest a personal assault occurred during service, the Board also discounts the probative value of such statements.  The healthcare providers all relied on the incredible statements of the Veteran.  An assessment based on an inaccurate history supplied by a veteran is of no probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that presumption of credibility of evidence did not arise as to medical opinion that veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well-documented in record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).

Although the Veteran has been diagnosed as having a depressive disorder and paranoid schizophrenia (a psychosis), there is no evidence that these disorders are related to service.  The Veteran has not reported in-service psychiatric symptoms or a continuity of symptoms beginning in service.  Other than the reports linking PTSD to in-service sexual assault, there is no evidence that the currently diagnosed psychiatric disabilities are otherwise related to service.

Presumptive service connection is applicable for psychoses if manifested to a degree of 10 percent or more within a year of service; or that is identified in service and at any time thereafter.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The evidence does not show evidence of a psychosis until a number of years following service.  There is no evidence of a psychosis until 1998, approximately 13 years after service.  The Board finds that service connection for a psychiatric disability is not warranted under the presumptive provisions.  See id. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a psychiatric disability, to include PTSD, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.


REMAND

The Veteran's most recent examination for his left knee disability was in March 2010.  On that examination the Veteran was found to have pain on active range of motion.  The examiner did not; however, report the points in the ranges of motion when pain became apparent.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although, Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The available VA examination reports do not contain an explicit opinion as to whether the Veteran's service connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to report his employment history and clarify whether he is currently employed in gainful employment (i.e. employment paying more than the poverty rate); and if not, ask him to report his employment history and educational achievement.

2.  The agency of original jurisdiction (AOJ) should schedule the Veteran for a VA examination to determine the current severity of his left knee disability, and whether his service connected disabilities (left and right knee disabilities and a left foot disability) prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the ranges of left knee motion in degrees.  The examiner should note the point, if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is subluxation or instability, and if present, provide an opinion as to its severity.

The examiner should also express an opinion as to the severity of any limitation of left knee motion and as to the overall severity of the left knee disability.

The examiner is advised that the Veteran is competent to report his left knee symptoms and history; and such reports must be considered in formulating any opinions.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities (right and left knee disabilities and left foot condition ) would be sufficient to preclude him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

If the Veteran's service connected disabilities would not preclude gainful employment for which the Veteran would otherwise be qualified, the examiner is asked to provide examples of the types of employment the Veteran would be able to perform

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be considered in formulating any opinions.

3.  If there is evidence of unemployability due to service connected disabilities and the Veteran does not meet the percentage requirements for TDIU, the case should be referred to VA's Director of Compensation and Pension for consideration in accordance with 38 C.F.R. § 4.16(b) (2010).

4.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


